DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment  filed on 3/23/22 including claims 1-14, out of which claim 8 has been cancelled. Remaining claims are 1-7 and 9-14.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 
20170201963) , henceforth, ‘963 in view of YI et al (US 20170070312), henceforth, ‘312.  
For claims 1 and 13, ‘963 discloses following limitations:
A method, comprising: - 
(‘963: see abstract, method includes associating each paging occasion (PO) with a different repetition number. Further, [0011], The method may include, when extended discontinuous reception (eDRX) is not 
configured for a user equipment (UE), applying a maximum repetition number of each coverage enhancement (CE)
 modes for paging transmission and associating a different repetition number with each paging occasion (PO) .Further, in  paragraph [0047]; figures 1, 5a, 5b), discloses, according to the main features of claim 1 (applying the terminology of claims 1 and 3 and references to ‘963), a method (see in particular paragraph [0011]]), comprising:  
determining a parameter of a coverage enhancement policy employed by a communication system, - 
(‘’963: (see in particular paragraph [0035]; provide enhancements to the paging procedure for NB-IoT devices. According to an embodiment, when eDRX is configured for the UE, a different repetition number is applied at each PO within the PTW ( Reads on determining parameters for enhancing coverage), and the pattern may be derived from the CE level (mode) and the number of POs within the PTW. (it is noted that the number of repetitions applied by a PO is derived from the CE level, the number of repetitions thus correspond to the parameter of a coverage enhancement policy), To improve the reliability of paging reception in the UE, the later that the PO is in the PTW, the higher repetition number is applied. In an embodiment, how the repetition number is associated with each PO may be preconfigured by the eNB via system information, predefined in the specification, or may use dedicated signaling [0038] The repetition number may be determined according to certain parameters as discussed in the following. In an embodiment, the repetition number may be determined according to the CE (Reads on coverage enhancement) mode/level reported to the MME when the UE transits to IDLE mode. In addition, according to one embodiment, the CE mode/level may be selected by the UE; for example, the CE mode/level may be selected based on the previous successful usage of some certain level. Additionally or alternatively, the CE mode/level may be selected based on the UE radio measurement.( UE radio measurement reads on parameters)  )
and - communicating a paging signal in accordance with the timing configuration of the discontinuous reception cycle and the coverage enhancement policy.
(‘963: , [0031] and [0037]; It is noted that the paging signal is based on the eDRX configuration
 and the CE (coverage enhancement) level, which means that the repetition of the information is based on the CE (coverage enhancement)  level. [0051] Table 2 below illustrates examples of repetition number associated with each PO in case of normal legacy DRX cycle. According to Table 2, the paging message is repeated 16 times 
from PO #0 (SFN #1), PO #2 (SFN #65) and PO #4 (SFN #129) . . . , it is repeated 256 times from PO #1 (SFN #33) and 
PO #3 (SFN #97). If the UE is now working in CE mode B it will monitor paging from PO #1 and PO #3 . . . , which could provide sufficient repetitions of paging. (Examiner’s note: Reads on limitation, because , as agreed by 
Applicant in specification [0003]: “timing configuration, the wireless interface transitions back and forth between the inactive state and the active state. This gives the network the opportunity to transmit the paging signal to the UE in accordance with the DRX cycle “. Inactive mode includes idle mode (which is Discontinuous mode). Timing is configured for DRX mode when paging is applied. , reading on limitation of communicating a paging signal in accordance with the timing configuration of the discontinuous reception cycle and the coverage enhancement policy)
‘963 does not disclose following limitation, which is disclosed by ‘312, as follows:
setting a timing configuration of a discontinuous reception cycle  employed by a terminal of the communication system depending on the parameter, 
(‘312:  [0134] (4) Whether a UE can perform measurement based on advanced discovery signal even in DRX mode ? (A) If this is supported, it may be required that a UE shall wake-up even in DRX cycle (not in OnDuration) to. For example, if DRS is transmitted in every 160 msec, a UE shall wake up every 160 msec to perform the measurement; perform the measurement following DRS transmission timing/configuration)
It would be obvious to apply said limitation  in ‘312 to the method described in document ‘963, in order to modify the method of document ‘963 for power conservation.

Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘963 in view of ‘312 and, further, in view of Chen et al (US 20160262109) , henceforth, ‘963.  
For claim 2, ‘963 in view of ‘312 disclose all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘109, as follows:
wherein the parameter comprises a repetition level of multiple repetitions of signals communicated by the terminal.
(‘109:, [0011] A method of communication at a wireless communications device is described. The method may include identifying a first repetition level from a plurality of repetition levels for a first random access request sequence of a random access request procedure, determining, based at least in part on the first repetition level, one or more transmission power parameters for one or more random access requests of the first random access request sequence, and transmitting the one or more random access requests of the first random access request sequence according to the one or more transmission power parameters  )
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined the limitations of ‘109 with those of ‘963 in view of ‘312 for the advantage of transmitting the one or more random access requests of the first random access request sequence according to the one or 
more transmission power parameters.
	
For claim 12, ‘963 in view of ‘312 disclose all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘109, as follows:
wherein the parameter comprises at least one of a spreading factor, a checksum length, and a transmit power level.
 (‘109:, [0087] Following the first random access request 330-c, subsequent random access requests 330 of the second random access request sequence 320-b may be transmitted at increasing transmit power levels. --- The transmit power step size 325-b may be determined as previously described with respect to transmit power step size 325-a (e.g., from a transmission power parameter, based on a repetition level, based on channel conditions, etc.).   )
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations of ‘109 with those of ‘963 in view of ‘312 for the advantage of transmitting the one or more random access requests of the first random access request sequence according to the one or 
more transmission power parameters.

	For claim 14, ‘963 in view of ‘312 disclose all limitations of subject matter, as applied to preceding claim 13, with the exception of following limitation, which is disclosed by ‘109, as follows:
wherein the device is a terminal  or a base station of a cellular network.
 	(‘109:, [0066] A UE 115 may be a cellular phone, a personal digital assistant (PDA), a wireless modem, a wireless communication device, a handheld device, a tablet computer, a laptop computer, a cordless phone, a wireless local loop (WLL) station, or the like. A UE may be able to communicate with various types of base stations and network equipment including macro eNBs, small cell eNBs, relay base stations, and the like.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined the limitations of ‘109 with those of ‘963 in view of ‘312 for the advantage of transmitting the one or more random access requests of the first random access request sequence according to the one or 
more transmission power parameters.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘963 in 
view of ‘312 and, further, in view of Ang et al (US 20180097598) , henceforth, ‘598.  
For claim 6, ‘963 in view of ‘312 disclose all limitations of subject matter, as 
applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘598, as follows:
wherein the timing configuration comprises at least one of an ON duration, an OFF duration, and a periodicity of the discontinuous reception cycle 
 (‘598:, [0011] [0079] Prior to the ON-to-OFF DRX transition at 210, and in some cases prior to operating in accordance with the DRX cycle, the UE 115-a may receive, at 205, an indication of a semi-static configuration of a transmission timing of a control reference signal transmitted during an OFF duration of a DRX cycle.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations of ‘598 with those of ‘963 in view of ‘312 for the advantage of transmitting the one or more random access requests of the first random access request sequence according to the one or 
more transmission power parameters.

Allowable Subject Matter
Claims 3-5, 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 3 (Claims 4-5 depend from  claim 3);
wherein the timing configuration  is set based on a default setting and a preconfigured mapping, wherein 
the preconfigured mapping maps the default setting (606) to the timing configuration in accordance with the parameter of the coverage enhancement policy.
As recited by claim 7;
wherein the discontinuous reception cycle comprises a top-level discontinuous reception cycle  having respective ON durations and OFF durations, wherein the discontinuous reception cycle further comprises a sub-level discontinuous reception cycle  having respective ON durations and OFF durations, wherein an ON duration of the top-level discontinuous reception cycle comprises multiple ON durations of the sub-level discontinuous reception cycle, wherein the timing configuration  comprises the ON duration of the top-level discontinuous reception cycle.
As recited by claim 9;
wherein the parameter comprises a repetition level of multiple repetitions  of signals communicated by the terminal (101), wherein the method further comprises: - based on the repetition level: determining a time duration  available for decoding the multiple repetitions of the paging signal, - implementing a threshold comparison between the determined time duration- (802) and a predefined threshold, wherein the timing configuration is set depending on a result of the threshold comparison.
As recited by claim 10;
determining a mobility level of the terminal, wherein the timing configuration is further set depending on the mobility level.
As recited by claim 11;
determining a mobility level of the terminal, and - selectively executing said setting of the timing configurationbased on the coverage enhancement policy depending on the CE level. 
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive, as explained below”
Applicant’s argument
Applicant argues that . Zhang does not describe configuring any timings related to DRX or eDRX.  Rather, 
Zhang merely describes modifying a repetition number of POs based on the CE mode. The timing configuration is established through conventional means that do not consider the CE policy.
Examiner’s response
In response, Examiner respectfully states , as follows:
setting a timing configuration of a discontinuous reception cycle  employed by a terminal of the communication system depending on the parameter, 
(‘312:  [0134] (4) Whether a UE can perform measurement based on advanced discovery signal even in DRX mode ? (A) If this is supported, it may be required that a UE shall wake-up even in DRX cycle (not in OnDuration) to. For example, if DRS is transmitted in every 160 msec, a UE shall wake up every 160 msec  ( Reads on timing configuration ) to perform the measurement; perform the measurement following DRS transmission timing/configuration). It clearly reads on “setting a timing configuration of a discontinuous reception cycle  employed by a terminal of the communication system depending on the parameter,”Timing configuration is for discontinuous reception cycle  
In instant application ,  in specification [0003]: “timing configuration, the wireless interface transitions back and forth between the inactive state and the active state. This gives the network the opportunity to transmit the paging signal to the UE in accordance with the DRX cycle “.Examiner’s note:  Inactive mode includes idle mode (which is Discontinuous mode). ‘312 teaches, as above,   timing configuration Timing is configured for DRX mode when paging is applied. , reading on limitation of communicating a paging signal in accordance with the timing configuration of the discontinuous reception cycle and the coverage enhancement policy
In light of above explanation, arguments by applicant are not persuasive
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the hortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the
 statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647